Citation Nr: 1543869	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service connected disability of Hepatitis-C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequent jurisdiction of the claim has been subsequently transferred to the RO in New York, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to an increased evaluation for his service connected hepatitis C disability.  Prior to a decision being made on the merits, the Board has determined that further development is necessary.  

The Veteran was afforded a VA examination for his disability in March 2011.  At that time the examiner noted that the Veteran was not currently receiving treatment for his disability and this was the primary reason why he was denied a higher rating.  However, a treatment note from July 2012 stated that the Veteran was unable to receive further treatment with Interferon or Ribaviron due to his psychiatric treatment.  There is also a statement from the Veteran's private physician that he is not eligible for treatment because of his extensive medication regiment treating other disabilities.  Further, the physician stated that the Veteran's primary symptom is fatigue.  The Veteran has also stated that he believes his disability has become worse since his VA examination in 2011 and that he has developed a cyst on his liver.  As such, the Board is remanding this claim for a new VA examination to determine the current severity of the Veteran's service connected disability.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is requested to send the Veteran the appropriate release forms to allow VA to request any private treatment records for his hepatitis C that are not yet associated with the file.  

If any such requested are unavailable, the RO/AMC is requested to inform the Veteran of such inability to retrieve the records.  

2.  Then, the RO/AMC is requested to schedule the Veteran for an appropriate VA examination to determine the current severity of his service connected hepatitis C disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examination report must include a full diagnostic assessment.  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examiner is to comment specifically on the impact of the Veteran's other disabilities on his ability to receive full treatment for his hepatitis c and the effect his hepatitis C has upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology.

The examiner should indicate whether there is a cyst or cirrhosis of liver that his related to the Veteran's hepatitis C disability.  

A complete rationale must be provided for all opinions offered.  

3.  After completing the above action, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




